CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #46 to the Registration Statement on Form N-1A of the Pear Tree Funds (formerly known as Quantitative Group of Funds) and to the use of our reports dated May 20, 2011 on the financial statements and financial highlights of the Pear Tree Funds (formerly known as Quantitative Group of Funds).Such financial statements and financial highlights appear in the 2011 Annual Report to Shareholders, which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania July 29, 2011
